NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 18a0031n.06

                                       Case No. 17-3414

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                               FILED
                                                                          Jan 17, 2018
ERIC MELOY,                                       )
                                                                      DEBORAH S. HUNT, Clerk
                                                  )
       Plaintiff-Appellant,                       )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE NORTHERN DISTRICT OF
SHAWN CHETTO; MATTHEW BEECH;                      )       OHIO
JOHN DOES, Individually and as employees          )
of the Akron Police Department; JAMES             )
NICE, Individually and as Chief of Police;        )
CITY OF AKRON,                                    )
                                                  )
       Defendants-Appellees.                      )

       BEFORE: GUY, GIBBONS, and COOK, Circuit Judges.

       PER CURIAM. Eric Meloy’s appeal challenges the district court’s grant of summary

judgment with respect to his claim that Officer Chetto used excessive force against him in

violation of 42 U.S.C. § 1983. After review of the record, the applicable law, and the arguments

presented on appeal, we are convinced that the district court correctly set out the facts and

governing law and did not err in concluding that qualified immunity barred this claim.

Concluding that the issuance of a detailed opinion would be duplicative, we AFFIRM for the

reasons stated in the district court’s Opinion and Order entered on April 18, 2017. See Meloy v.

Akron Police Dep’t, No. 5:15-CV-01123, 2017 WL 1387170 (N.D. Ohio Apr. 18, 2017).